Citation Nr: 0332918	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  99-23 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 decision by 
the RO that denied service connection for residuals of a 
right foot injury and for hallux valgus of the left foot with 
pain and clawing of the toes.

This case was previously before the Board in August 2001, 
when the Board denied service connection for hallux valgus of 
the left foot with pain and clawing of the toes.  The 
remaining claim on appeal-entitlement to service connection 
for residuals of a right foot injury-was remanded to the RO 
for additional development.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As part of that notice, VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  If 
information or evidence is required of the claimant, he is to 
be given one year to provide it.  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) ("The statute is clearly intended to provide claimants 
with one year to submit the requested evidence.").

In the present case,  the record shows that the RO sent the 
veteran a VCAA notice letter in September 2001, in connection 
with the claim here on appeal.  Among other things, the RO 
directed the veteran to "[s]end the information describing 
additional evidence or the evidence itself to the address at 
the top of this letter within 60 days from the date of this 
letter."  (Emphasis added.)  The reference to a 60-day time 
limit may have been misleading to the veteran.  Consequently, 
and because the Board's regulatory authority to issue VCAA 
letters has been invalidated, see Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), a 
remand is required for corrective action.

A remand is also required so that efforts can be undertaken 
to assist the veteran in obtaining additional evidence 
pertinent to his appeal.  When this case was remanded to the 
RO in August 2001, the Board requested, among other things, 
that the RO obtain copies of records of any VA treatment the 
veteran may have undergone for his right foot since the time 
that such records were last procured in May 1999.  It is now 
clear from the report of a May 2003 VA podiatry examination 
that the veteran has indeed received foot care at VA since 
May 1999 (the May 2003 examiner read several podiatry reports 
into the record).  However, copies of the actual reports of 
this more recent treatment have not been obtained for 
association with the claims file.  In addition, it does not 
appear that the record contains all of the relevant private 
medical evidence that the veteran has identified.  More 
specifically, in a release dated in November 2001, the 
veteran identified Drs. William Aravant and Melvin Blevins as 
physicians possessing records relevant to his appeal.  With 
respect to Dr. Aravant, the veteran provided the name and 
telephone number of a person, J.B., whom he indicated may 
have access to the pertinent records.  In addition, with 
respect to Dr. Blevins, the veteran indicated in a July 2002 
letter to the RO that "Dr. Blevin[]s has treated me for the 
past 24 years . . . ."  Because the RO has thus far been 
unsuccessful in obtaining any records from Dr. Aravant, 
because there is no indication that the RO attempted to 
contact J.B. in an effort to obtain those records, and 
because the record does not contain any reports from Dr. 
Blevins dated prior to 1996, further development is required.  
38 C.F.R. § 19.9 (2003).



For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should take action to ensure 
that all relevant and obtainable records 
of VA and/or private treatment have been 
procured for association with the 
veteran's claims folder.  The RO should 
contact J.B. (the person identified on the 
veteran's November 2001 release) at the 
telephone number provided in an effort to 
obtain copies of any relevant treatment 
records he might possess from Dr. Aravant; 
undertake efforts to obtain any and all 
relevant records of treatment from Dr. 
Blevins dated prior to 1996; and obtain 
copies of any relevant records of VA 
treatment the veteran has undergone for 
his right foot since the time that such 
records were last procured in May 1999.  
All treatment and/or medical records 
obtained should be associated with the 
claims folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with 
38 U.S.C.A. § 5103A(b)(2), the RO should 
notify the veteran of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For any 
VA or other Federal department or agency 
records, the RO should, in accord with 
38 U.S.C.A. § 5103A(b)(3), continue its 
efforts to obtain any records while the 
case is under development on remand until 
it becomes reasonably certain that such 
records cannot be obtained because they do 
not exist or until it becomes reasonably 
certain that further efforts to obtain 
records from the such sources would be 
futile.

3.  After the foregoing development has 
been completed, the RO should provide the 
claims file to the examiner who prepared 
the June 3, 2003 report addressing the 
medical questions posed by the Board in 
its August 2001 remand.  The examiner 
should be asked to review the expanded 
record and to indicate if he or she would 
like to amend any of the prior opinions 
offered based on the new evidence 
obtained.  If no amendments are necessary, 
the examiner should so indicate in 
writing.  If the examiner who prepared the 
June 2003 report is no longer employed by 
VA or is otherwise unavailable, the claims 
file may be provided to another qualified 
examiner for purposes of providing the 
requested review and opinions.  A new 
examination may be scheduled if deemed 
necessary by the examiner.

4.  Subsequently, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed.  Specific 
attention is directed to the records-
development requests and medical report.  
The RO must ensure that the medical report 
is in full compliance with the directives 
of this REMAND.

5.  Finally, the RO should readjudicate 
the issue on appeal with consideration 
given to all of the evidence of record, 
including the evidence obtained pursuant 
to this REMAND.  The readjudication of the 
claim must be on the merits.  Further, the 
RO should address this claim after 
ensuring that all applicable duty-to-
notify and duty-to-assist provisions have 
been fulfilled in accord with the VCAA.  
The RO should also carefully consider the 
benefit of the doubt rule, and in this 
regard, if the evidence is not in 
equipoise the RO should explain why.  
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, both the veteran and his 
representative should be provided a supplemental statement of 
the case and afforded the appropriate opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order. 

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the claim is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


